DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [MITCHELL (2,912,573)].
Regarding claims 1 and 9, MITCHELL discloses an amplifier circuit comprising a voltage sampling circuit (right resistor and two capacitors connected to the diode 34) in electrical communication with a collector (collector of transistor 19) of a power amplifier (19) and configured to sample a first voltage (the first signal coming out of the collector terminal of the transistor 19) from the power amplifier (19), a current sampling circuit (22, 30, 31) in electrical communication with the collector (collector of transistor 19) of the power amplifier (19) and configured to sample an output current (the current coming out of the collector terminal of the transistor 19) from the power amplifier (19), and a current to voltage converter (the resistor located at left side of 36) connected between the voltage sampling circuit (right resistor and two capacitors connected to the diode 34) and an output of the load insensitive power amplifier power detector and the current to voltage converter (the resistor located at left side of 36) configured to convert the output current (the current coming out of the collector terminal of the transistor 19) to obtain a second voltage (the voltage across the resistor located at left side of 36) and a combination of the first voltage (the first signal coming out of the collector terminal of the transistor 19) and the second voltage (the voltage across the resistor located at left side of 36) forming a detector voltage (the first signal coming out of the collector terminal of the transistor 19 and the voltage across the resistor located at left side of 36) corresponding to an incident power of the power amplifier (19).
Regarding claims 2 and 18, wherein the current sampling circuit (22, 30, 31) includes a portion of an output matching network (23, 22, 32, 33) connected to the collector (collector of transistor 19) of the power amplifier (19).
Regarding claims 3 and 19, wherein the current sampling circuit (22, 30, 31) includes a transformer. 
Regarding claim 7, wherein the detector voltage (the first signal coming out of the collector terminal of the transistor 19 and the voltage across the resistor located at left side of 36) is a load-insensitive voltage.
Regarding claim 8, wherein the power amplifier (19) can be a multi-stage power amplifier which is well known in the amplifier art and the collector (collector of transistor 19) of the output stage of the power amplifier (19).
Regarding claim 10, MITCHELL further comprising an output matching network (23, 22, 32, 33) which is configured to match an impedance of the power amplifier (19) to an antenna impedance (load impedance of MITCHELL).
Regarding claim 11, wherein the portion of the current sampling circuit (22, 30, 31) is formed from a portion of the output matching network (23, 22, 32, 33).
Regarding claim 12, wherein the current sampling circuit (22, 30, 31) includes a transformer (22, 30, 31) and a first inductor (22) of the transformer (22, 30, 31) included in the output matching network (23, 22, 32, 33) and a second inductor (30, 31) of the transformer (22, 30, 31) separate from the output matching network (23, 22, 32, 33). 
Regarding claim 15, wherein the detector voltage (the first signal coming out of the collector terminal of the transistor 19 and the voltage across the resistor located at left side of 36) is independent of a load on the power amplifier (19). 
Regarding claim 16, MITCHELL discloses an amplifier circuit comprising an antenna (17) which is configured to transmit a signal received from a power amplifier (19), and a front-end module (the Figure) in electrical communication with the antenna (17) and the front-end module (the Figure) including the power amplifier (19) and a power detector and the power detector including a voltage sampling circuit (right resistor and two capacitors connected to the diode 34) in electrical communication with a collector (collector of transistor 19) of a power amplifier (19) and configured to sample a first voltage (the first signal coming out of the collector terminal of the transistor 19) from the power amplifier (19), a current sampling circuit (22, 30, 31) in electrical communication with the collector (collector of transistor 19) of the power amplifier (19) and configured to sample an output current (the current coming out of the collector terminal of the transistor 19) from the power amplifier (19), and a current to voltage converter (the resistor located at left side of 36) connected between the voltage sampling circuit (right resistor and two capacitors connected to the diode 34) and an output of the load insensitive power amplifier power detector and the current to voltage converter (the resistor located at left side of 36) configured to convert the output current (the current coming out of the collector terminal of the transistor 19) to obtain a second voltage (the voltage across the resistor located at left side of 36) and a combination of the first voltage (the first signal coming out of the collector terminal of the transistor 19) and the second voltage (the voltage across the resistor located at left side of 36) forming a detector voltage (the first signal coming out of the collector terminal of the transistor 19 and the voltage across the resistor located at left side of 36) corresponding to an incident power of the power amplifier (19).

Allowable Subject Matter
Claims 4-6, 13, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2715